DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
In response to the amendments filed on 5/4/21, claims 1 & 3-8 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose “a reusable writing surface comprising: a board having a front, side and a rear side, wherein the front side is a chalkboard or a whiteboard; a frame; a plurality of magnets positioned on the frame, wherein the plurality of magnets is configured to magnetically attach to a plurality of removable magnetic legs; and, the plurality of magnets is positioned such that the plurality of removable magnetic legs is configured to stand the reusable writing surface in either a vertical orientation or a horizontal orientation”.  
The closest prior art appears to be Feisthemel (US Patent 9,483,958), in view of Derry (US Patent 7,712,719).  Feisthemel disclose a writable, erasable and rewritable surface capable of removably securing labels to display lists of tasks and chores and a method for creating and displaying lists and tasks. The surface assembly further consisting of a drawer capable of holding the labels which are capable of being 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649